
	
		II
		112th CONGRESS
		1st Session
		S. 1521
		IN THE SENATE OF THE UNITED STATES
		
			September 7, 2011
			Mrs. Gillibrand (for
			 herself and Mr. Schumer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To provide assistance for agricultural producers
		  adversely affected by damaging weather and other conditions relating to
		  Hurricane Irene.
	
	
		1.Agricultural
			 assistance
			(a)DefinitionsIn
			 this section:
				(1)Disaster
			 countyThe term disaster county means—
					(A)a county included
			 in the geographical area covered by a qualifying natural disaster declaration;
			 and
					(B)each county
			 contiguous to a county described in subparagraph (A).
					(2)Qualifying
			 natural disaster declarationThe term qualifying natural
			 disaster declaration means—
					(A)a natural
			 disaster declared by the Secretary in 2011 due to damaging weather and other
			 conditions relating to Hurricane Irene under section 321(a) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1961(a)); or
					(B)a major disaster
			 or emergency designated by the President in 2011 due to damaging weather and
			 other conditions relating to Hurricane Irene under the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
					(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(b)AssistanceOf the funds of the Commodity Credit
			 Corporation, the Secretary shall use $10,000,000 to provide assistance to
			 agricultural producers in disaster counties through—
				(1)the emergency conservation program
			 established under title IV of the Agricultural Credit Act of 1978 (16 U.S.C.
			 2201 et seq.); and
				(2)the emergency watershed protection program
			 established under section 403 of that Act (16 U.S.C. 2203).
				
